                                                                            FILED
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division                      JAN - 6 2020
DANNETTA G. SPELLMAN,                                              OLhHK, U.S. UlS j RIOT COURT
                                                                          NORFOLK. VA
                    Plaintiff,

        V,                                                   CIVIL NO. 2:17cv635


THE SCHOOL BOARD OF THE CITY
OF CHESAPEAKE, VIRGINIA,

                    Defendant.


                                MEMORANDUM FINAL ORDER


        This matter comes before the court on Defendant's Motion for


Summary Judgment          {""Motion"), and accompanying Brief in Support,

filed on April 23, 2019. ECF Nos. 40, 41.^ Plaintiff filed a Brief

in Opposition on May 8, 2019, ECF No. 42.^ Defendant filed a Reply

on May 16, 2019. ECF No. 49.

        On May 17, 2019, this court referred the Motion to United

States       Magistrate    Judge    Lawrence    R.   Leonard,   pursuant     to   the

provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure       72(b),     to    conduct   hearings,    including     evidentiary

hearings, if necessary, and to submit to the undersigned district

judge        proposed      findings     of     fact,    if      applicable,       and

recommendations for the disposition of the Motion. ECF No. 52. The




        ^ Defendant later filed an             amended Brief in Support. ECF
No. 50.


    2 Plaintiff later filed an amended Brief in Opposition. ECF
No. 45.
Magistrate Judge held a hearing on the Motion on August 15, 2019.

ECF    No.   57.    The     Magistrate     Judge    then       ordered      Plaintiff    and

Defendant to submit additional evidence, ECF No. 58, which they

did on August 23, 2019, and August 30, 2019, respectively. ECF

Nos. 59, 60.

       The   Magistrate       Judge   filed       the    Report    and      Recommendation

C'R&R") on October 15, 2019. ECF No. 61. The Magistrate                               Judge

recommended        that   Defendant's      Motion       be   granted     and   Plaintiff's

Complaint be dismissed with prejudice. R&R at 1. By copy of the

R&R,   the   parties      were     advised   of their          right   to    file   written

objections     to     the    findings      and     recommendations           made   by   the

Magistrate Judge. See id. at 30-31. On October 29, 2019, Plaintiff

filed Objections to the R&R, ECF No. 62, and Defendant filed a

Response on November 12, 2019, ECF No. 64. Plaintiff requested a

hearing on her Objections. ECF No. 63.

                                   I. LEGAL STANDARD


       Pursuant      to     Rule   72(b)     of    the       Federal   Rules     of   Civil

Procedure, the court, having reviewed the record in its entirety,

shall make a ^ novo determination of those portions of the R&R to

which a party has '"properly objected." Fed. R. Civ. P. 72(b)(3).

The court may accept, reject, or modify, in whole or in part, the

recommendation of the Magistrate Judge, or recommit the matter to

him with instructions. 28 U.S.C. § 636(b) (1).
       Objections,       however,   ''must       be     made       with   sufficient

specificity so as reasonably to alert the district court of the

true ground of the objection." Scott v. Virginia Port Auth., No.

2:17CV176, 2018 WL 1508592 at *2 (E.D. Va. Mar. 27, 2018) (Jackson,

J.) (citation omitted). "General or conclusory objections are the

equivalent    of   a   waiver." Id.      Thus,      absent     a   specific,     proper

objection, the court only reviews for clear error. See Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also, e.g.. United

States Underwriters Ins. Co. v. ITG Dev. Grp., LLC, 294 F. Supp.

3d 18, 23 (E.D.N.Y. 2018) ("The clear error standard also applies

when a party makes only conclusory or general objections."). The

court is not required to hold a hearing on the Motion. See Fed. R.

Civ. P. 78(b); E.D. Va. Civ. R. 7(J) .

                                 II. DISCUSSION


       Plaintiff makes three specific objections to the                    R&R. The

court addresses each in turn.^


                   A. Hoik, Ward, and Hahn Affidavits

       Plaintiff argues that the R&R             wrongly excluded affidavits

from Glenn Hoik, Patricia Ward, and Theresa Hahn. Objs. at 3. The



     3 Importantly, the parties have had a full opportunity to
develop the facts in this case, which has been pending in this
court since December 2017. Discovery is complete, and the court
issued the Final Pretrial Order on June 7, 2019. ECF No. 55. The
case   was   scheduled    for   trial   on   June     25,   2019.   See   Rule   16(b)
Scheduling Order, ECF No. 39. The trial was removed from the docket
pending resolution of the Motion for Summary Judgment. ECF No. 56.
Magistrate Judge, however, correctly held that the Hoik, Ward, and

Hahn   affidavits          are    inadmissible            under   Federal     Rule    of   Civil


Procedure 56.'' See R&R at 6 n.3.                 Rule 56 requires that an affidavit

be made '"on personal knowledge [and] set out facts that would be

admissible in evidence." Fed. R. Civ. P. 56(c)(4). The affidavits

do not meet either requirement. While the affidavits state that

the affiants were treated differently than Plaintiff, they do not

contain any basis for their assertions that this treatment was

because of discrimination. Instead, the affidavits simply claim,

without    any    support,          that       Plaintiff         was    treated    differently

because of her race and age. See, e.g.. Hoik Aff. SI 4, ECF No. 45-3

C'Spellman     and     I    were        subject      to    the    identical       policies    and

procedures       as   colleagues,           but       Pinello         discriminated    against

Spellman by applying those policies and procedures in a harsh and

discriminatory manner against Spellman without just cause or good

reason."); id.        SI   8     (''I   have    no    doubt in         my mind that Pinello

treated Spellman           differently than               she   treated    us as Spellman's

Caucasian co-coworkers because of Pinello's discriminatory bias

against Spellman."). As such, they are inadmissible. See, e.g.,

Crouse    v.   Wal-Mart          Stores    E.,       Inc.,      No.    1:01CV00079,    2002    WL

1046714 at *4 (W.D. Va. May 23, 2002) ("'Under Rule 56, affidavits

based merely upon personal belief are inadmissible.").



       ^ Plaintiff filed the Affidavits as exhibits to her Brief in
Opposition to Defendant's Motion. ECF Nos. 45-2, 45-3, 45-4.
       Furthermore, even if admissible, the unsupported allegations

of differential treatment do not create a genuine issue of material

fact     that     precludes        summary         judgment.^         See       Felty        v.

Graves-Humphreys     Co.,        818   F.2d      1126,       1128    (4th      Cir.     1987)

(''Unsupported speculation is not sufficient to defeat a summary

judgment motion."); Ahmed v. Schnatter, No. CIV. S 00-2160, 2001

WL 1924523 at *2 (D. Md. Feb. 8, 2001), aff'd, 8 F. App'x 229 (4th

Cir. 2001) ("All that plaintiff brings forward are his subjective

beliefs,    and   those     of    members        of    his    family,       that      he    was

discriminated     against    .    .    .   but    he   has    failed      to   submit       any

opposing material sufficient to generate a                      triable issue under

applicable case law . . . ."). Accordingly, the objection based on

the affidavits is OVERRULED.


                B. Arlene Lee's Belief of Discrimination


       Plaintiff objects to the R&R's conclusion that Arlene Lee's

statements regarding whether Plaintiff experienced discrimination

are inadmissible and irrelevant. Objs. at 6; see R&R at 6 n.5.

Plaintiff   and   Defendant dispute              whether     Ms.    Lee   believed         that

Plaintiff was subject to discrimination. See Am. Br. in 0pp. at

25, EOF No. 45. But whether or not Ms. Lee, a lay witness, believed

that Defendant discriminated against Plaintiff is not admissible.




        See supra note 3.
because Plaintiff does not point to any factual basis for Ms. Lee's

testimony.^

        Opinion testimony is only admissible where it is ''rationally

based on the witness's perception." Fed. R. Evid. 701(a); see also

United States v. Perkins^             470 F.3d 150, 155-56 (4th Cir. 2006)

("[L]ay opinion testimony must be based on personal knowledge.")

(emphasis omitted). Here, when asked, "[d]id it ever occur to you

that [the reason for Plaintiff's termination] could have been a

bias reason?", Ms. Lee stated, "Yes, sir." Lee Dep. at 33:11-13,

ECF No. 45-8. Plaintiff, however, does not point to any factual

basis for this belief."^ Accordingly, Ms. Lee's statement that it

occurred    to   her   that Plaintiff could       have   been   terminated for       a


"bias    reason" does      not   meet     the   requirement     that   lay    opinion

testimony be "rationally based on the witness's perception." Fed.

R. Evid. 701 (a).

        Furthermore,     even    if     admissible,   Ms.   Lee's      belief      that

Plaintiff    "could     have"    been    terminated   because    of    bias   is    not


enough to create a genuine issue of material fact. See Felty, 818

F.2d at 1128; Ahmed, 2001 WL 1924523 at *2. Ms. Lee's testimony

that she did not believe Plaintiff was treated differently because

of her race or age buttresses this conclusion. See Lee Dep. at




        ^ See supra note 3.

         See supra note 3.
25:11-20, ECF No. 41-3. Because Ms. Lee's testimony is inadmissible

and insufficient to create a genuine dispute of material fact,

Plaintiff's objection is OVERRULED.

                            C. Cat's Paw Liability

        Plaintiff's final objection is that ''[t]he Magistrate Judge's

decision that the Cat's Paw theory insulates the defendant School

Board    from   liability    to    Spellman    is    incorrect."      Objs.    at   9.

Plaintiff supports this claim by arguing that Defendant reached

its   decision    to   terminate    Plaintiff       because    of   Ms.    Pinello's


alleged    bias   against    Plaintiff.     Objs.    at    9-10.    This   objection

misunderstands cat's paw liability. There is no evidence that bias

tainted Ms. Pinello's recommendation not to reemploy Plaintiff.

But even if there were. Defendant would only be liable if it relied

entirely on that tainted recommendation in terminating Plaintiff.

That is because ''the Fourth Circuit recognizes a 'cat's paw' theory

of    employment       discrimination       only      in      extremely       limited

circumstances where the formal decision-maker operates as such a

'rubber stamp' as to have effectively abdicated decision-making

authority to some lower-level subordinate." Zanganah v. Council of

Co-Owners of Fountains Condo., Inc., No. I:10cv219, 2010 WL 5113637

at *5 (E.D. Va. Dec. 8, 2010) (Brinkema, J.).

      Here,     however.    Plaintiff   does    not       dispute   the    following

facts,    which   show     that   Defendant    did    not "rubber         stamp" Ms.

Pinello's recommendation. Five other individuals, in addition to



                                        7
Ms. Pinello, evaluated Plaintiff's performance over the course of

her   employment.     R&R     at    29.    Human     Resources     recommended       that

Plaintiff's employment be terminated. Id. at 29-30. An independent

Hearing     Officer    recommended          that     Plaintiff's        employment     be

terminated. Id. at 30. Finally, Defendant voted unanimously to

uphold the     Hearing      Officer's      decision    to terminate        Plaintiff's

employment.    Id.    Plaintiff's         speculation     that    the    School     Board

members '^reached a decision . . . before the grievance record was

presented to the       School Board", Objs. at 9,                 lacks any factual

basis.® Therefore, the R&R correctly held that there is no basis

for cat's paw liability here. Plaintiff's objection is OVERRULED.

                               D. Remainder of R&R


      The   court    has    reviewed      the   remainder    of   the   R&R   for   clear


error, and finds none.

                                   III. CONCLUSION


      The court, having examined Plaintiff's Objections to the R&R,

and   having   made ^ novo           findings      with     respect     thereto,     does

OVERRULE Plaintiff's Objections. The court ADOPTS AND APPROVES IN

FULL the findings and recommendations set forth in the R&R of the

United States Magistrate Judge, filed on October 15, 2019. EOF No.

61.   Accordingly,         Defendant's      Motion    for    Summary      Judgment     is

GRANTED, and Plaintiff's Complaint is DISMISSED WITH PREJUDICE.




       See supra note 3.
Plaintiff's Request for Hearing, ECF No. 63, is DENIED because a

hearing is not necessary to resolve the Motion.

     The Clerk is DIRECTED to send a copy of this Memorandum Final

Order to the parties.

    IT IS SO ORDERED.
                                           JsL
                              Rebecca Beach Smith
                              Senior United States District Judge —
                         REBECCA BEACH SMITH
                         SENIOR UNITED STATES DISTRICT JUDGE




January   . 2020
